Title: Charles Clay to Thomas Jefferson, 13 May 1813
From: Clay, Charles
To: Jefferson, Thomas


          Dear Sir, May 13.—13
          this Afternoon, Mr Joseph Gilmore Called on me with a letter from Col: T. M. Randolph, who write me he was Just about Setting out for Canada, in his letter to me on particular business of our own
			 he enclosed a couple of Reciepts for Money ($1,111.78) by him paid to Messrs Gibson & Jefferson in Richmond for your use & disposial, his Reasons for sending them forward were that he did not know but
			 you might want to make some disposition of the money immediately from Bedford where he expected you would Recieve them from me before you left this, he calculated to be certainly gone before
			 your Return to Albemarle, as you were off this Morning,
			 I had no alternative but by the post of or enclosed again by Mr Gilmore, I prefered the latter mode as thinking it the Safest, especially as he promises to wait on you immediately on his Return at Monticello
          exept Assureances of my high Respect & most friendly dispositionsC. Clay
        